DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/22316.
With reference to claim 2, WO 97/22316 (hereinafter “Oscarsson”) discloses a male incontinence article for a male user (abstract), the male incontinence article comprising: 
a liquid permeable liner (3); 
a liquid impermeable outer cover (2); and 
an absorbent core (1) disposed between the liner and the outer cover (figure 2),
 an upper portion and a lower portion, the upper portion of the article defining an upstanding wall having an arcuate upper edge and a pair of side edges that taper inward to a respective transition that separates the upper portion from the lower portion, the lower portion of the article defining an absorbent pocket having a closed bottom, a sidewall extending upward from the closed bottom (see annotated figure 1 below), and
 an open top (figure 2), 
the closed bottom and the sidewall of the absorbent pocket cooperatively defining an interior chamber adapted to receive at least a portion of the user's penis (figure 2), 
the interior chamber having a volume between about 50 cm3 and about 600 cm3 as set forth on page 4, lines 2-4. 
[AltContent: textbox (H1)][AltContent: textbox (H2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (absorbent pocket)][AltContent: arrow][AltContent: textbox (side portion)][AltContent: textbox (central portion)][AltContent: arrow][AltContent: textbox (lower portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outward taper of absorbent pocket)][AltContent: arrow][AltContent: textbox (inward taper of upper portion)][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: oval][AltContent: textbox (closed bottom)][AltContent: arrow][AltContent: arrow][AltContent: textbox (side edge)][AltContent: textbox (upstanding wall)][AltContent: ][AltContent: textbox (arcuate upper edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper portion)][AltContent: arrow]
    PNG
    media_image1.png
    712
    424
    media_image1.png
    Greyscale

With reference to claims 3 and 4, Oscarsson discloses a male incontinence article wherein the interior chamber has a volume as claimed as set forth on page 4, lines 2-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 97/22316.
With reference to claim 5, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 2.
While Oscarsson does show a sidewall of the absorbent pocket tapering outward (see annotated figure 1 above). In this instance, the outward taper that is present at the open top area would reasonably be considered to have a greater width than the sidewall adjacent to the closed bottom since the outward taper is not present at the closed bottom.
Alternatively, one of ordinary skill in the art at the time of the invention would have been motivated to provide a sidewall with greater width at the open top area than at the closed bottom in order to accommodate various sizes as taught by Oscarsson on page 4, lines 4-7.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 in view of Rooyakkers (US 4,675,012) .
With reference to claim 6, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Oscarsson and claim 6 is the provision that the article includes a superabsorbent sheet positioned between the upper layer and outer cover.
Rooyakkers teaches an analogous male incontinence article that includes a superabsorbent sheet as set forth in col. 5, line 55 to col. 6, line 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson with a superabsorbent sheet as taught by Rooyakkers because the use of superabsorbent material in absorbent articles is well known in the art for the ability to retain larger quantities of liquid thereby reducing the possibility of undesirable leakage as taught by Rooyakkers in col. 5, lines 55-59.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/22316 in view of WO 89/00037.
With reference to claim 7, Oscarsson teaches the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Oscarsson and claim 7 is the provision that the article is provided to the male user in a use configuration such that the article is ready-for-use by the male user upon removal of the article from a package and without requiring any manipulation of the article by the user prior to use. 
WO 89/00037 (hereinafter “Froidh”) teaches an analogous male incontinence article that includes a single, packaged device that is ready for use as claimed as set forth on page 2, lines 1-11.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson with packaging as taught by Froidh in order to provide a convenient way to easily carry the article as taught by Froidh in the abstract.
The difference between Oscarsson in view of Froidh and claim 8 is the provision that the provision that a plurality of the male incontinence articles are included in a package.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Oscarsson modified with packaging that includes a plurality of articles in order to provide a user with the convenience of having multiple articles available for use since the duplication of essential elements previously disclosed by the prior art is within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest a male incontinence guard including an upper portion defining an upstanding wall with an arcuate upper edge and a pair of side edges in combination with a lower portion including side edges of the upstanding wall that taper inward wherein the lower portion also includes a pair of lobes which include each respective side edge that tapers outward from the transition to a respective lower edge with the lower portion defining an absorbent pocket having a closed bottom.
The closest prior art of record is Garland (US 3,572,318). While Garland teaches a urine specimen collection aid including an upper portion defining an upstanding wall with an arcuate upper edge and a pair of side edges in combination with a lower portion including side edges of the upstanding wall that taper inward wherein the lower portion also includes a pair of lobes which include each respective side edge that tapers outward from the transition to a respective lower edge with the lower portion (figure 1), Garland fails to teach or fairly suggest a closed absorbent pocket.
Garland is concerned with providing an aid that serves as a funnel device to allow urine to be voided into a container via the aid which is constructed of low cost material and is intended to be flushable. In this case, there would be no motivation to provide the aid of Garland with a closed absorbent pocket.
WO 97/22316 is also considered relevant for provide a male incontinence guard having an upper portion defining an upstanding wall with an arcuate upper edge and a pair of side edges in combination with a lower portion including side edges of the upstanding wall that taper inward, however WO 97/22316 fails to teach or fairly suggest lobes which taper outward from the transition to a respective lower edge.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant's arguments filed June 30, 2022 with respect to claims 2-8 have been fully considered but they are not persuasive.
With respect to claim 2, applicant argues that chamber of Oscarsson fails to teach the specific volume of the interior chamber.
The examiner disagrees. Volume refers to the amount of space that an object occupies. In this case, the absorbent capacity is directly proportionate to the volume. If the volume is greater than the absorbent capacity, then there would be an undesirable overflow of urine from the container. Additionally, because urine is voided into the chamber, there would be no expectation that the chamber would not function to contain or hold the urine prior to absorption in the volume of the space of the chamber.  Therefore, one of ordinary skill in the art would expect that the absorbent capacity is reflective of the volume of the chamber.
Further, it is noted that Oscarsson recognizes that the size and shape of the guard can be varied to adapt to individual needs and desires.  See page 3, 2nd paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kay et al. (US 2006/0079854) is cited for the disclosure of knowledge in the art that urine capacity of 1000cc is sufficient for the needs of those with mild to moderate incontinence [0055].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781